TietjeNS, J., dissenting: I respectfully dissent. As I view the transactions described in the findings of fact, the petitioner here was obligated to Marjorie to purchase her stock. He was financially unable to carry out this agreement and unless some other arrangement could be worked out he was faced with the prospect of losing all his own shares in the corporation. Pinkerton stepped into the breach, but only for a short time and then only after first being assured that the corporation had the necessary funds and would use them to make him whole and provide him with a profit. When the smoke cleared away, petitioner’s obligation to Marjorie had been satisfied, by use of the corporate surplus; Pinkerton was out of the picture, by prearrangement ; and petitioner was sole owner of the corporation. Thus viewed, petitioner certainly received financial and economic benefits measured by the corporate funds used to relieve him of his obligation to Marjorie, despite the interposition of Pinkerton. The net effect was a taxable dividend to petitioner. Wall v. United States, 164 F. 2d 462; Flanagan v. Helvering, 116 F. 2d 937. Opper and Forrester, J/., agree with this dissent.